PER CURIAM.
The trial court modified a final judgment which adopted an agreement of the parties providing for, among other things, periodic alimony. The court found the wife was not in need of alimony at the time of the modification and, thus, terminated all alimony payments. We find that decision supported in the record. Should the circumstances of the parties change again so that she is in need of further assistance, she can apply once again to the court for relief.
Accordingly, the order appealed from is affirmed.
ANSTEAD, C.J., and DOWNEY and GLICKSTEIN, JJ., concur.